966 F.2d 1458
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Betty H. KNOBLAUCH;  Nancy K. Aldrich;  David H. Knoblauch,as Trustee of the Nancy K. Aldrich Trust established underthe Last Will and Testament of Eathel M. Hays and as Trusteeof the David H. Knoblauch Trust established under the LastWill and Testament of Eathel M. Hays, d/b/a Peerless LandCompany, Appellees,v.CHRYSLER REALTY CORP;  Chrysler Corporation, Appellants.
No. 92-1652.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 8, 1992.Filed:  June 23, 1992.

Before WOLLMAN, Circuit Judge, BRIGHT and ROSS, Senior Circuit Judges.
PER CURIAM.


1
Chrysler Realty Corporation [Lessee] appeals from the district court's grant of summary judgment, which held that a lease provision allowing Lessee to terminate on ninety days notice expired at the end of the original term of the lease and did not carry over into the ten-year extension period under the lease amendment.


2
Lessee contends that the termination clause is incorporated into the extension period by the following language in the lease amendment:  "[a]nything in said Lease to the contrary notwithstanding, the term of said Lease is hereby extended for an additional period of ten (10) years commencing June 1, 1989, on all the same terms and conditions...."


3
Knoblauch [Lessor] claims that the termination clause is limited to the original term of the lease by the following language in the lease:  "Lessee, at its option, may terminate this lease on the first day of any month during the original term hereof by giving Lessor written notice not less than ninety (90) days prior to the date it elects to terminate."


4
The district court analyzed the positions of both parties, concluded that Lessor's position was well taken and granted summary judgment in its favor.


5
We agree and affirm on the basis of the well-reasoned Order and Judgment of the district court dated February 20, 1992 (Docket No. 3-91 CIV 778).